Opinion issued October 24, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00150-CV
                            ———————————
                    IN RE CHARLES S. IUPE, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus



                       MEMORANDUM OPINION

      Relator Charles S. Iupe, Jr., a proposed ward in a guardianship proceeding,

filed a petition for writ of mandamus requesting that this Court order the probate

court to vacate an order appointing a guardian ad litem and an order appointing a

physician to perform an independent medical examination. *


*
      The underlying case is In the Guardianship of Charles S. Iupe, Jr., Cause No.
      417,216, in the Probate Court No. 3 of Harris County, Texas, the Honorable Rory
      R. Olsen, presiding.
      We dismiss the portion of the petition challenging the real party in interest’s

failure to personally serve Iupe with the first amended application as moot, deny

the remainder of the petition, and lift the stay previously imposed by this Court.

                                  PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.




                                          2